USDC IN/ND case 1:19-cv-00389-HAB-SLC document 88 filed 09/10/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IUE-CWA LOCAL 901, individually                   )
and on behalf of those similarly situated,        )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )           Case No. 1:19-cv-00389-HAB-SLC
                                                  )
SPARK ENERGY GAS, LLC,                            )
                                                  )
       Defendant.                                 )

                                    OPINION AND ORDER

       Before the Court is a motion for entry of an Electronically Stored Information (“ESI”)

protocol filed by Plaintiff on June 17, 2021 (ECF 71), seeking the adoption and entry of

Plaintiff’s proposed ESI protocol (ECF 71-1) in light of discovery disputes in this matter and a

similar matter involving the parties’ respective counsel in the Northern District of Illinois,

Burger v. Spark Energy Gas LLC, 1:19-cv-8231 (N.D. Ill). On July 1, 2021, Defendant filed a

response (ECF 73) opposing the motion and requesting the entry of its own proposed protocol

(ECF 73-1).

       On August 30, 2021, the Court held a telephonic hearing on the motion and—after noting

that the parties in Burger agreed to a joint ESI protocol which was adopted by that court (see

ECF 73, ECF 73-1, ECF 75 in 1:19-cv-8231 (N.D. Ill))—encouraged the parties to submit a joint

ESI protocol. (ECF 84). Subsequently, the parties filed a notice (ECF 86) informing the Court

that they agreed to the adoption of the same ESI protocol adopted in Burger. (ECF 86-1).

       Accordingly, Plaintiff’s motion (ECF 71) is GRANTED IN PART. The parties’ joint

ESI protocol (ECF 86-1) is APPROVED and ADOPTED as an Order of the Court provided that:
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 88 filed 09/10/21 page 2 of 2


             (1)     The text “[a]s required by the Court’s Order, Dkt. 72” in Section B.3 (ECF

                     86-1 at 4) is STRICKEN as this refers to an order entered in Burger and

                     not this matter. (See ECF 72 in 1:19-cv-8231 (N.D. Ill)); and

             (2)     The text in Section B.3 (ECF 86-1 at 4) allowing the parties to request

                     judicial intervention by “letter or motion” is STRICKEN, as “[a] request

                     for a [C]ourt [O]rder must be made by motion.” Fed. R. Civ. P. 7(b)(1).

      Further, in light of this Order, the telephonic status conference scheduled for September

13, 2021, is hereby VACATED.

      SO ORDERED.

      Entered this 10th day of September 2021.

                                                           /s/ Susan Collins
                                                           Susan Collins
                                                           United States Magistrate Judge




                                               2
